



COURT
    OF APPEAL FOR ONTARIO

CITATION: J.J. v. C.C.,
    2016 ONCA 718

DATE: 20161003

DOCKET: C59523

Strathy C.J.O, Brown and
    Huscroft JJ.A.

BETWEEN

J.J.

by

his

Litigation

Guardian,

J.A.J., J.A.J.
    and

A.J.
[1]

Plaintiff (Respondent)

and

C.C.,

James

Chadwick

Rankin,

carrying

on

business

as Rankin's

Garage

&

Sales,

ING

Insurance

Company

of Canada, and

D.C.

Defendants (
Appellant
)

David S. Young and Kevin R. Bridel, for the appellant,
    James Chadwick Rankin

Maia L. Bent, Jasmine T. Akbarali, and Alfonso E.
    Campos Reales, for the respondent

Jennifer Chapman, for the respondent, C.C. (Motor
    Vehicle Accident Claims Fund)

Heard: June 27, 2016

On appeal from the judgment of
    Justice Johanne N. Morissette of the Superior Court of Justice, sitting with a
    jury, dated September 25, 2014.

Huscroft
    J.A.:

[1]

The principal question in this
    appeal is whether the appellant owed a duty of care to a minor involved in
    stealing a car from his garage and car dealership.

[2]

A jury found the appellant, James
    Chadwick Rankin (Chad Rankin), carrying on business as Rankins Garage &
    Sales (Rankins Garage), partly liable for injuries suffered by the
    respondent, J.J. who, along with his friend C.C., stole a Toyota Camry from
    Rankins Garage and took it for a joyride. The car had been left unlocked on an
    unsecured lot, with the keys in the ashtray.

[3]

J.J. was a passenger in the car,
    driven by C.C., when it crashed. He suffered a catastrophic brain injury.

[4]

In my view, the trial judges
    conclusion that Rankins Garage owed J.J. a duty of care is correct, but I
    reach that conclusion for different reasons. The trial judge made no errors in
    her conduct of the trial or her charge to the jury, and the jurys verdict is
    not unreasonable.

[5]

I would dismiss the appeal.

Background

[6]

On July 8, 2006 J.J., then 15
    years of age, met with his friends C.C., age 16, and T.T., age 16, at the dam in
    Paisley, Ontario. C.C. and T.T. shared eight beers T.T. had brought with him.
    C.C. testified that J.J. did not have any of the beer, as he did not like beer.
    The three boys walked to C.C.s house around 8:30 p.m., where C.C. and T.T.
    continued to drink beer. C.C.s mother, D.C., had purchased a case of beer (24)
    for the boys to drink.

[7]

D.C. went to bed prior to 11:00
    p.m. and the boys were left unsupervised. C.C. found a bottle of vodka later
    that evening and the boys drank vodka mixed with orange juice. C.C. testified
    that J.J. might have had some of it, but he did not recall clearly. C.C.
    testified, further, that the three boys shared a single marijuana cigarette.
    T.T. went home later that evening and C.C. and J.J. left the house at that
    time, setting in motion a series of events that ended with the crash and the
    injury to J.J.

[8]

J.J. was unable to testify at
    trial, so the only evidence of the theft and accident comes from C.C.

[9]

According to C.C., the two boys
    walked around Paisley with the intention of stealing things from unlocked cars.
    They attempted to break into several cars and found that a few of them were
    unlocked. They ended up at Rankins Garage, which services and sells cars and
    trucks. The garage property was not secured. C.C. testified that he remembered
    checking two cars on the lot and finding an unlocked Toyota Camry parked in an
    area behind the garage. The keys to the Camry were in the ashtray. C.C. decided
    to steal the car even though he did not have a drivers license and had never
    driven a car.

[10]

J.J. got into the car as
    passenger. C.C. decided to drive to the nearby town of Walkerton to pick up a
    friend. The car crashed on the way there.

[11]

C.C. pleaded guilty to theft under
    $5,000, dangerous operation of a motor vehicle causing bodily harm, and
    possession of stolen property obtained by theft. A charge of driving with over
    eighty milligrams of alcohol in his blood was dropped. D.C. pleaded guilty to a
    charge of supplying alcohol to minors. J.J. was not charged with any criminal
    offences.

The trial

[12]

J.J. sued C.C., Rankins Garage,
    and D.C. for negligence. He conceded, through his parents, that he was
    partially responsible for his injuries.

[13]

The trial judge instructed the
    jury that Rankins Garage owed J.J. a duty of care, among other things because
    people who [are] entrusted with the possession of motor vehicles must assure
    themselves that the youth in their community are not able to take possession of
    such dangerous objects.

[14]

The jury returned a verdict
    finding C.C., D.C., and Rankins Garage negligent. J.J. was found
    contributorily negligent. The jury listed the following particulars:


·

Rankins Garages negligence arose
  out of leaving the car unlocked; leaving the key in the car; knowing or ought
  to have known of the potential risk of theft; having very little security; and
  testimony inconsistencies.


·

D.C.s negligence arose out of
  providing alcohol to minors; failing to supervise minors, and failing to secure
  personal alcohol.


·

C.C.s negligence arose out of
  drinking underage; not having a drivers license; stealing a car; impaired
  operation of the car; and trespassing.


·

J.J.s contributory negligence
  arose out of willingly getting into a stolen car; knowing C.C. did not have a
  drivers license; knowing that C.C. was impaired; knowing that C.C. was an
  inexperienced driver; and participating in stealing the car.

[15]

The jury apportioned liability as
    follows:
Rankins Garage   37%
D.C.  30%
C.C.  23%
J.J.   10%
Issues
[16]

The appellant raises the following
    issues on appeal:
1.

Did the trial judge err in concluding that Rankins Garage owed a duty
  of care to J.J.?
2.

Did the trial judge correctly charge the jury regarding an enhanced duty
  owed to J.J.?
3.

Did the trial judge err in admitting irrelevant evidence that was highly
  prejudicial to Rankins Garage and of little probative value?
4.

Is the verdict
  of the jury unsustainable given all of the evidence and findings, including
  that C.C. and J.J. both participated in the theft of the vehicle?
[17]

D.C. did not participate in the
    appeal. C.C. adopted the position of the respondent.
[18]

I address each of these issues in
    turn.
Did Rankins Garage owe a duty of care to J.J.?
[19]

This is the principal question in
    this appeal. Did the appellant owe a duty of care to J.J., who participated in
    stealing the Camry? On the face of things, the notion that an innocent party
    could owe a duty of care to someone who steals from him seems extravagant. But
    matters are not so simple.
[20]

The
    Canadian approach to establishing whether a duty of care arises in particular
    circumstances is based on the decision of the House of Lords in
Anns v.
    Merton London Borough Council
, [1978] A.C. 728 (H.L.), as modified by the
    Supreme Court of Canada in
Cooper v. Hobart
, 2001 SCC 79, [2001] 3
    S.C.R. 537, at paras. 30-31:
At the first stage of the
Anns
test,
    two questions arise:  (1) was the harm that occurred the reasonably
    foreseeable consequence of the defendants act? and (2) are there reasons,
    notwithstanding the proximity between the parties established in the first part
    of this test, that tort liability should not be recognized here?  The
    proximity analysis involved at the first stage of the
Anns
test focuses
    on factors arising from the
relationship
between the plaintiff and the
    defendant.  These factors include questions of policy, in the broad sense
    of that word.  If foreseeability and proximity are established at the
    first stage, a
prima facie
duty of care arises.  At the second
    stage of the
Anns
test, the question still remains whether there are
    residual policy considerations outside the relationship of the parties that may
    negative the imposition of a duty of care.  It may be  that such
    considerations will not often prevail.  However, we think it useful
    expressly to ask, before imposing a new duty of care, whether despite
    foreseeability and proximity of relationship, there are other policy reasons
    why the duty should not be imposed.
[21]

Following the
Anns-Cooper
approach, the first question is whether this case is governed by a duty of care
    that has already been recognized in the case law, or falls within an analogous situation:
Cooper
, at para. 36. If not, it is necessary to complete the two-stage
Anns-Cooper
analysis in order to determine whether a duty should be recognized.
Has a duty already been
    recognized in prior cases?
[22]

The trial judge concluded that a
    duty has already been recognized in the case law. In my view, the case law does
    not support her conclusion that the appellant owed a duty of care to J.J. The two
    cases cited by the trial judge concern injuries to third parties  people who
    were unconnected to the theft of the vehicle. The circumstances of this case
    are not analogous.
[23]

In
Spagnolo v. Margessons
    Sports Ltd
(1983), 41 O.R. (2d) 65 (C.A.) the plaintiff was injured in an
    accident caused by

a car that had been stolen from a parking lot several
    days earlier. The keys had been left in the car at the request of the defendant
    parking lots attendant.
[24]

The court found no evidence to
    support the conclusion that a car driven by a thief was more likely to cause
    damage to others than a car driven by someone lawfully in possession, and noted
    the difficulty of establishing reasonable foreseeability given the passage of
    time since the theft in any event. However, the court added that the defendants
    position would have been different if damage had occurred in the course of the
    theft or in the course of flight from the theft of the car, suggesting that it
    might be easier to argue that damage to third parties in these circumstances
    was reasonably foreseeable given the nervousness and panic that might accompany
    the theft.
[25]

Kalogeropoulos
v. Ottawa
,

[1996] O.J.
    No. 3449 (C.J.) is another case involving an injury to a third party in the
    context of the theft of a vehicle.
[26]

The plaintiff was injured when the
    taxicab he was driving was hit by a stolen truck owned by the defendant city. A
    city employee had left a truck unlocked and idling in front of an all-night
    coffee shop in Ottawa in the early hours of the morning, shortly following the
    close of bars in nearby Hull, Quebec. The truck was stolen by an intoxicated 24
    year-old man, who crashed it into the plaintiffs vehicle while he was being
    chased by another truck owned by the city. The trial judge found that theft of
    the truck was foreseeable. He found, furthermore, that nervousness and panic
    might accompany the theft because many people would have seen it; that a
    nervous and panicked thief would have more difficulty keeping a large and
    loaded stolen truck under control than a motor vehicle; and, significantly,
    that it should have been foreseeable that if a chase were to ensue, it would
    add to the nervousness and panic of the thief.
[27]

In my view, the trial judge erred
    in concluding that the appellant owed a duty of care on the basis of these cases.
    Not only are the circumstances of this case different, but the cases cited are
    not determinative of the duty of care even in the context of third parties.
[28]

The finding that a duty of care is
    owed to a third party is relatively rare in cases arising out of the theft of a
    vehicle. A duty was found in
Cairns v. General Accident Assurance Co. of
    Canada,
[1992] O.J. No. 1432 (C.J.)
.
In that case, a pedestrian was
    killed by a vehicle stolen moments earlier from the defendant car dealership.
    The keys to the vehicle had been stolen from the dealership a few days earlier.
    The trial judge found that the dealership was negligent in leaving the keys in
    its cars and in failing to take precautions to secure the cars once the keys
    were stolen. Theft by young people with little experience in driving in these
    circumstances was reasonably foreseeable, and the accident occurred in the
    course of the theft (during the flight thereafter). The trial judge found that the
    dealership was 20% responsible for the plaintiffs injuries.
[29]

In
    most cases, however, a duty of care to a third party has not been found,
    usually because injury to the third party was not a reasonably foreseeable
    consequence of the theft: see e.g
.

Hollett v. Coca-Cola Ltd
,

[1980]
    37 N.S.R. (2d) 695 (S.C);
Canada (Attorney General) v. LaFlamme
, [1983]
    3 W.W.R. 350 (B.C. Co. Ct.);
Moore v. Fanning
, [1987] O.J. No. 620
    (H.C.);
Norgard v. Asuchak,
[1984] A.J. No. 394 (Q.B.);
Aldus v.
    Belair
, [1992] O.J. No. 3908 (H.C.)
; Werbeniuk v. Maynard
, [1994] 7
    W.W.R. 704 (Man. Q.B.); and
Tong v. Bedwell
,

2002 ABQB 213.
[30]

It might be thought that the
    argument against liability in negligence is at least as strong, if not
    stronger, when injuries are incurred by someone involved in stealing the
    vehicle, as opposed to a third party injured by the vehicle. However, the only
    case cited by the appellant in support of the proposition that the owner of a
    stolen vehicle is not liable in these circumstances is
Campiou Estate v.
    Gladue
,

2002 ABQB 1037.
[31]

In
Campiou
, the defendants stolen truck rolled, causing the death of the
    plaintiff, a passenger in the truck, who was found to be an active participant
    in its theft. On an application by the defendant for summary judgment
    dismissing a negligence action against him, the Master concluded that even if a
prima
facie
duty of care to the plaintiff existed, policy
    considerations justified denying liability. The Master asserted that the stolen
    truck was not inherently dangerous, and that it would be offensive to
    societys standards to hold the defendant liable for injuries to those who
    participated in the theft of his truck, [h]owever careless [the defendant]
    might have been in securing the truck (paras 43-44).
[32]

The circumstances of
Campiou
and this case are significantly different. In
Campiou
, even assuming the
    keys were left in the truck (no finding was made in this regard), the defendant
    did not believe that the truck was operational, and the truck was stolen from
    the driveway of the defendants home. In this case, the stolen car was left
    unlocked with the keys in it; it was known to be operational; it was stolen
    from a business rather than a private owner; and it was stolen by minors, in
    the context of knowledge that unsecured vehicles were at risk of theft.
[33]

Campiou
is not authority for denying the existence of a duty
    of care in the circumstances of this case. This is a novel case and a full
Anns-Cooper
analysis is required.
The
    Anns-Cooper test
[34]

The plaintiff bears the burden of
    establishing that the defendant owes a duty of care, but once the plaintiff
    establishes foreseeability and proximity, a
prima facie
duty arises and the
    burden shifts to the defendant to establish countervailing policy
    considerations to negate the duty.
[35]

Given her conclusion that the case
    law supports the existence of a duty of care, the trial judge dealt with the
Anns-Cooper
test only briefly. She found that an unlocked car with the keys left in it is
    an inviting target to an impaired person looking for transportation. She found,
    further, that it was foreseeable that injury could occur if a vehicle were used
    by inebriated teenagers. The trial judge found no policy reasons to negate or
    limit the duty. She concluded that J.J.s wrongful conduct was relevant to
    contributory negligence, but not to the existence of the duty of care itself.
[36]

Although I agree with the trial
    judges conclusion, a fuller analysis is required. In my view, the requirements
    of foreseeability and proximity are established on the facts of this case, and the
    duty is not negated by residual policy concerns.
Foreseeability
[37]

The appellant emphasized the
    difference between possibility and probability in his submissions, arguing that
    although it was possible that minors would steal an unlocked car with the keys
    in it, it was not foreseeable that they would do so.
[38]

Plainly, the mere possibility that
    something
may
occur is insufficient to establish reasonable
    foreseeability that it
will
occur:
Mustapha v. Culligan Canada Ltd
,

2008 SCC 27
,
[2008] 2 S.C.R. 114, at para. 13. But absolute
    foreseeability is not required.
Reasonable
foreseeability is the test,
    and we are concerned here not with anyone who may steal a vehicle, but with
    minors  young people who are relatively immature and cannot be expected to
    exercise the judgment an adult would, especially if, as in this case, alcohol
    and drugs are involved.
[39]

There was ample evidence to
    support the conclusion of foreseeability in this case. It came from the
    practices at Rankins Garage as well as the history of theft in the area.
Rankins Garage practices
[40]

Several witnesses testified that
    Rankins Garage had a practice of leaving cars unlocked with keys in them.
[41]

A.J., J.J.s father, an auto parts
    salesmen, testified that over the course of many visits to Rankins Garage over
    the years, he had seen car keys left unsecured on the desk and in a bucket on
    top of the safe, and that customers dropping off cars were sometimes instructed
    by the appellant to leave car keys under floor mats, in the ashtray, or over
    the visor. He testified, further, that the practice of other garages is to
    provide drop boxes or locked boxes for their customers keys.
[42]

D.C. testified that the appellant
    had instructed her to leave the keys to her car in the ashtray when she dropped
    it off for service at the garage. She testified, further, that on one occasion the
    appellant had returned her car to the wrong address and left it unlocked with
    the keys in the ashtray.
[43]

J.C., C.C.s sister, confirmed her
    mother D.C.s testimony, as did D.C.s other daughter, C.L.C. C.L.C. testified
    that she received similar instructions from the appellant when she was a
    customer, and was informed that she could drop her keys into an exhaust tube at
    the side of the building only when she inquired about security.
[44]

James MacNamara, another customer
    of Rankins Garage, testified that the appellant might leave the keys to his
    car under the mat to allow him to pick up his car if the garage was closed.
    John Campbell, a former employee of Rankins Garage, gave similar evidence.
[45]

Glen Charban owned the stolen
    Camry. He testified that his vehicles were serviced by Rankins Garage and that
    he would leave the keys in them when he dropped them off in front of the
    garage. He did not think that his cars were always locked when he returned to
    pick them up. Glen Charban testified, further, that the appellant called him
    after the theft and requested that he drop off another key to the Camry, which
    he did. He said he lied to Officer Pittman of the Ontario Provincial Police
    (OPP) when he told him that he had locked the Camry and left the key under
    the floor mat and that the appellant had a second key, and that he had lied in
    order to help the appellant.
[46]

Chad Rankin testified that the
    witnesses who testified that he left keys in cars were lying. He said that he
    kept car keys in a safe. Customers dropping off cars after business hours were
    instructed to leave the keys at his home or to drop them into an exhaust hole
    at the garage, and he would collect them and put them into the safe. The
    appellant testified, further, that he checked every car every night to make
    sure that they were locked, and that he specifically recalled checking the
    Camry to ensure that it was locked shortly before it was stolen. He said that
    he obtained the key to the stolen Camry when Glenn Charban dropped the car off
    for servicing, not at a later date.
[47]

Chad Rankins evidence was
    inconsistent with the evidence of all of the other witnesses and it was
    rejected by the jury. The jury found that he
left the car unlocked, left the key in the car, and that he had very
    little security.
History of vehicle theft
[48]

Two witnesses testified as to a
    prior history of vehicle theft, both in general and from Rankins Garage in
    particular. Although the appellant challenged the admissibility of this
    evidence, as discussed below it was properly admitted.
[49]

C.L.C. testified that when she was
    between 13 and 15 years of age, she witnessed a stolen vehicle that had been
    taken from Rankins Garage being returned at midnight, and overheard unknown
    individuals stating that they had taken the truck to McDonalds.
[50]

Officer Pittman gave evidence that
    vehicle theft and mischief  rummaging through vehicles  was a common
    occurrence within the detachment area and that the OPP encouraged residents to
    lock their vehicles. Newspaper and radio messages were used, along with a project
    involving auxiliary police checking vehicles and notifying owners if they were
    found unlocked. A Lock It or Lose It program was established in 2007.
[51]

The jury found that Chad Rankin
    knew, or ought to have known, of the potential risk of theft.
Conclusion on foreseeability
[52]

In summary, Rankins Garage was
    easily accessible by anyone. There was no evidence of any security measures
    designed to keep people off the property when the business was not open. Cars
    were left unlocked with the keys in them. The risk of theft was clear.
[53]

In these circumstances, it was
    foreseeable that minors might take a car from Rankins Garage that was made
    easily available to them. Evidence that a vehicle had been stolen from Rankins
    Garage years earlier for joyriding, and that vehicle theft and mischief were
    common occurrences in the area, reinforces this conclusion. It is a matter of
    common sense that minors might harm themselves in joyriding, especially if they
    are impaired by alcohol or drugs.
Proximity
[54]

Although the concept plays an
    important role in the
Cooper
analysis, proximity has fairly been
    described as an elusive concept which provides little principled guidance as
    to when in novel cases a
prima
facie
duty will be recognized:
    Philip H. Osborne,
The Law of Torts
, 5th ed. (Toronto: Irwin Law, 2015),
    at p. 76. That is so because proximity is, in essence, a statement of a
    conclusion that a duty
ought
to be imposed in particular circumstances
    because it is fair and just to do so.
[55]

This is not to say that proximity
    is an arbitrary conclusion. Whether it is fair and just to impose a duty of
    care depends on a number of considerations, including expectations,
    representations, reliance, and the property or other interests involved:
Cooper
,
    at para. 34. The court elaborated on the nature of proximity in
Hill

v. Hamilton-Wentworth Regional Police
    Services Board
, 2007 SCC
    41, [2007] 3 S.C.R. 129, at para. 29:
The most basic
    factor upon which the proximity analysis fixes is whether there is a
    relationship between the alleged wrongdoer and the victim, usually described by
    the words close and direct. This factor is not concerned with how intimate
    the plaintiff and defendant were or with their physical proximity, so much as
    with whether the
actions
of the alleged wrongdoer have a close or direct
    effect on the victim, such that the wrongdoer ought to have had the victim in
    mind as a person potentially harmed. A sufficiently close and direct connection
    between the actions of the wrongdoer and the victim may exist where there is a
    personal relationship between alleged wrongdoer and victim. However, it may
    also exist where there is no personal relationship between the victim and
    wrongdoer.
[56]

Thus, whether proximity is
    established in this case does not depend on whether the appellant knew J.J.;
    clearly, he did not. It depends, instead, on whether the appellant should have
    had minors like J.J. in mind when he considered security measures at Rankins
    Garage.
[57]

In my view he should have. The
    appellant had care and control of many vehicles for commercial purposes, and
    with that comes the responsibility of securing them against minors, in whose
    hands they are potentially dangerous. He should have adverted to the risk that
    minors would be tempted to take a vehicle if it were made easily available to
    them.
[58]

The appellant had his own reasons
    for securing the vehicles at Rankins Garage, not least because he either owned
    them or was responsible for them as bailee. Moreover, securing the vehicles was
    not an onerous obligation. It was a simple matter of locking the vehicles and
    storing the keys. Indeed, on the appellants account, he accepted the need to
    secure the vehicles and claimed to have done so.
[59]

In my view, it is fair and just to
    impose a duty of care in these circumstances. Proximity is established.
Do
    residual policy concerns negate the existence of the duty?
[60]

Foreseeability and proximity
    having been established, a
prima facie
duty of care arises and we move
    to the second stage in the
Anns-Cooper
analysis. The question is whether
    any residual policy considerations  real, not speculative concerns  negate
    the
prima facie
duty of care.
[61]

The second stage of the analysis
    is concerned not with the impact of a duty on the defendant, but more broadly
    on other legal obligations, the legal system, and society in general. The court
    posed three questions in
Cooper
, at para. 37:
Does the law already provide a
    remedy? Would recognition of the duty of care create the spectre of unlimited
    liability to an unlimited class?  Are there other reasons of broad policy
    that suggest that the duty of care should not be recognized?
[62]

I address each of these questions
    below.
Existing remedy?
[63]

The law does not already provide a
    remedy in this case. Nevertheless, the appellant submits that existing
    legislation discourages the recognition of a duty in this case. He points to
    the
Occupiers Liability Act
, R.S.O. 1990, c. O.2, s 4(2), which
    provides that:
A person who is on premises with the
    intention of committing, or in the commission of, a criminal act shall be
    deemed to have willingly assumed all risks.
[64]

The short answer to this
    submission is that

the
Occupiers Liability Act
establishes
    public policy for the purposes of occupiers liability, which has nothing to do
    with the circumstances of this case, whether directly or by analogy. The
    accident in this case occurred on a public road after a vehicle was taken from
    the defendants business premises. There is no basis for the policy of the Act
    to limit the scope of the common law duty of care in this case.
The spectre of unlimited liability?
[65]

Recognition of a duty of care in
    this case would not create the spectre of unlimited liability to an unlimited
    class of claimants. The duty in this case arises in the context of
    circumstances that strictly limit its application. There is no large class of
    claimants that will be able to take advantage of this decision, let alone a
    class that is potentially unlimited in size.
Broad policy concerns?
[66]

The appellant submits that
    recognition of a duty of care in this case would have the effect of extending
    the concept of legal neighbourhood so far as to render any form of
    relationship analysis meaningless.
[67]

In my view this submission
    overstates things considerably.
[68]

It is important to emphasize the
    particular factors that make it appropriate to recognize a duty of care in this
    case, while limiting its application. This is not a case of a car owner
    carelessly leaving the keys in a car parked at his or her home. The appellant
    operated a commercial garage and had care and control of many vehicles on its
    premises on an ongoing basis. His business was an inviting target for theft and
    joyriding, especially by minors. The risk was real and knowable, yet there was
    virtually no security in place at Rankins Garage. On the contrary, theft of
    the car was facilitated by the appellants decision to leave it unlocked with
    the keys in it. The existence of a duty of care in these circumstances stems
    from the appellants responsibility to have the protection of minors in mind
    when he made decisions about security at his business.
[69]

It is also important to emphasize that
    recognition of a duty in the circumstances of this case results in no hardship
    to the appellant. Indeed, the duty can be complied with simply by locking the
    vehicles and securing the keys. Not only was there evidence that this was
    standard practice in the industry, there was also evidence that it was a
    practice the appellant was willing to follow  and claimed to have followed in
    this case.
[70]

The objection that establishing
    liability for the injuries of someone who participates in a theft is offensive
    to societys standards, as was asserted in
Campiou
,

at para. 44,
    has intuitive appeal. Underlying this sentiment is the notion that wrongdoers
    should be responsible for the damage they may cause to themselves by their
    wrongdoing.
[71]

But sentiment is not principle. It
    is well established that the duty of care operates independently of the illegal
    or immoral conduct of an injured party:
Hall v. Hebert
, [1993] 2 S.C.R.
    159;
British Columbia v
.
Zastowny
, 2008 SCC 4, [2008] 1 S.C.R.
    27. The illegal or immoral conduct of a plaintiff
operates as a defence to an action in tort only when
    the integrity of the legal system is at stake  where
a damage award in a civil suit would allow a person to
    profit from illegal or wrongful conduct or would permit evasion or rebate of a
    penalty prescribed by the criminal law:
Zastowny
, at para. 20. That is
    not this case.
[72]

Recognition of a duty of care
    regardless of the conduct of the injured party means only that wrongdoers may
    seek compensation for damages caused by a defendants negligence, not their
    own. Wrongdoers remain responsible for the damage caused by their wrongdoing
    even if a duty of care is recognized. Their wrongdoing is properly taken into
    account in determining contributory negligence, as occurred in this case.
[73]

In summary, there are no residual
    policy considerations that operate to negate the
prima facie
duty of
    care. As a result, I conclude that the appellant owed a duty of care in the
    circumstances of this case.
Did the
    trial judge charge the jury correctly?
[74]

The appellant argues that the
    trial judge erred in charging the jury as follows:
Under Canadian law children under
    the age of 16, although they may protest against it, require guidance and
    direction from parents and older persons. Society has always recognized how
    important it is to promote the safety of children under the age of 16 to ensure
    their reasonable safety.
[75]

The appellant submits that J.J.
    and C.C. engaged in adult activities  drinking alcohol, smoking marijuana,
    stealing valuables and a vehicle, driving without a license, and driving while
    impaired  and, as a result, should have been judged by adult standards.
[76]

I disagree.
[77]

As the trial judge concluded in
    reviewing the charge with trial counsel, the short answer to this submission is
    that this case is concerned with the duty of care owed by adults to minors, not
    with the duty of care owed by minors who participate in adult activities.
[78]

Read as a whole, the trial judges
    charge is fair and balanced. There are no errors that require appellate
    intervention.
Did the
    trial judge err in admitting irrelevant evidence?
[79]

The appellant takes issue with the
    admission of evidence from C.C.s sister, C.L.C., as to a previous theft from
    Rankins Garage, and from Officer Pittman concerning the establishment of a
    theft-prevention program.
[80]

As noted above, C.L.C. testified
    that she saw a vehicle that had been taken from Rankins Garage for a joyride
    being returned to the garage at midnight. She said that she overheard a
    conversation in which it was said that the vehicle had been taken to
    McDonalds, but she offered no further information as to the identity of the
    individuals in question.
[81]

The appellant submits that this
    evidence was irrelevant and prejudicial, and had little, if any, probative
    value. I disagree. Although there was no evidence concerning the way in which
    the prior theft occurred, and in particular whether the keys were left in the
    vehicle, the evidence concerned the history of theft of vehicles and joyriding
    in the area, and from Rankins Garage in particular. It was clearly relevant to
    the question of foreseeability and no prejudice was caused by its admission.
[82]

The objection to Officer Pittmans
    evidence concerning the establishment of the Lock it or Lose it program was,
    essentially, that the program commenced in 2007  that is, subsequent to the
    theft of the Camry from Rankins Garage. But this misses the point. Officer Pittmans
    evidence indicated that the program was established in response to a theft
    problem in the area that existed at the relevant time. His evidence was clearly
    relevant to the issues in this case and its admission caused no prejudice.
Is the
    verdict of the jury unsustainable?
[83]

It is not easy to overturn a jury
    verdict, whether on the question of liability or the apportionment of liability
    between multiple defendants.
[84]

As this court put it in
El Dali
    v. Panjalingham
, 2013 ONCA 24, at para. 15, citing
McConnell v McLean
,
    1937 S.C.R. 341, at p. 343:
Where the trial
    judges charge is fair and accurate, the jurys verdict will be set aside only
    where it is so plainly unreasonable and unjust as to satisfy the Court that no
    jury reviewing the evidence as a whole and acting judicially could have reached
    it.
[85]

A
    jurys decision concerning the apportionment of liability is entitled to the
    same deference:
McIntyre v. Grigg
, (2006) 83 O.R. (3d) 161 (C.A.), at
    para. 38;
Marcoccia v. Ford Credit Canada Limited
, 2009 ONCA 317, at para. 20.
[86]

The appellant submits that it was
    plainly unreasonable and unjust for the jury to find Rankins Garage
    responsible to a passenger in a car that had been stolen from it, given that
    the passenger was an active participant in the theft and the vehicle was driven
    by an underaged, unlicensed, and intoxicated driver.
[87]

This submission must be rejected.
    It largely reiterates the appellants objection to the imposition of a duty of
    care in the circumstances.
[88]

At the end of the day, the appellant
    had not only an interest in securing the vehicles on his property, both as
    owner of some vehicles and as bailee of others, but also a responsibility. He
    could easily have met the standard of care simply by ensuring that all of his
    vehicles were locked and that their keys were protected ­ precautions he
    testified that he was willing to take and claimed to have taken.
[89]

It was open to the jury to reject
    the appellants evidence and to find that the appellant: (1) knew or ought to
    have known of the potential risk of theft; (2) failed to lock the Camry and
    left the keys in the car (a finding that the appellant conceded on appeal); and
    (3) had very little security at the garage. In these circumstances, there is no
    basis to interfere with the jurys decision finding Rankins Garage partly
    liable.
[90]

There is, of course,
    room for reasonable disagreement in the apportionment of liability; another jury
    might well have apportioned liability between D.C., Rankins Garage, C.C., and
    J.J. differently. However, it cannot be said that the jurys decision is so
    plainly unreasonable and unjust as to satisfy the Court that no jury reviewing
    the evidence as a whole and acting judicially could have reached it.
Accordingly, there is no basis for the court to
    interfere with the jurys decision.
Disposition
[91]

I would dismiss the appeal.
[92]

I would order the appellant to pay
    costs to the respondent of $30,000, inclusive of taxes and disbursements. I
    would make no order as to costs for C.C., who was represented by the Motor
    Vehicle Accident Claims Fund.
Grant
    Huscroft
I
    agree G.R. Strathy C.J.O.
I
    agree David Brown J.A.
Released: October 3, 2016 GRS

[1]
Note: The names of the parties in this case have been initialized in order to
    comply with ss. 110 and 111 of the
Youth Criminal Justice Act
, S.C.
    2002, c. 1.
